Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00553-CR

                                 Gilbert VILLARREAL,
                                         Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009CR5696
                      Honorable Philip A. Kazen Jr., Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 29, 2015.


                                             _____________________________
                                             Patricia O. Alvarez, Justice